TRANSFER OF MINING RIGHTS CONTRACTS CELEBRATED BY A) COMPAÑÍA MINERA LA
ESCUADRA, S. A. DE C. V., REPRESENTED IN THIS ACT BY MR. RAMIRO TREVIZO LEDEZMA
IN HIS PERSONALITY AS SOLE ADMINISTRATOR AND LEGAL REPRESENTATIVE (THE GRANTOR),
AND B) CORPORACIÓN AMERMIN, S. A. DE C. V., IN HIS PERSONALITY AS GENERAL PROXY
(THE GRANTEE), JOINTLY NAMED THE “PARTIES” ACCORDING TO THE FOLLOWING
DECLARATIONS AND CLAUSES:







DECLARATIONS







I.

The GRANTOR, through the offices of its legal representative and under oath of
stating the truth, declares that:







1. It is a Mexican mercantile society, specifically a Stock Company with

Varying Amount of Capital, duly established and operating in accordance with
  the applicable   and current legislation of the United States of Mexico, in
obedience with the prescriptions of articles 10 and 11 of the Mining Law as is
  witnessed in Public Writ number 5,979, granted on the 23rd January 1985 before
  testimony of Mr. José Antonio de Lascuráin y Osío, Attorney and Notary Public
number 21 of the Morelos Judicial District for the State of Chihuahua,
instrument that was duly inscribed in the Public Registry of Commerce of said
district under electronic mercantile folio number 7409*10 and reason by which it
is endowed with the necessary and sufficient personality to intervene in this
present judicial act;




2. It enjoys the faculties, powers and the sufficient and necessary mandates to
subscribe this present contract as testimony of it is given in Public Writ
number 18,155, granted on the 28th February 2007 before testimony of Mr. Eugenio
Fernando García Russek, applicant to the exercise of Notary Public and ascribed
to Public Notary number 28 per license of the Offices Title Holder, Mr. Felipe
Colomo Castro, Attorney, and instrument that was duly inscribed in the Public
Registry of Commerce of said judicial district under mercantile electronic folio
number 7409*10 and by virtue of such the resolutions adopted within the bosom of
the Shareholders Ordinary General Assembly were protocolized celebrated on the
12th January 2007, and same that have not been limited, restrained, suspended or
revoked to date and in consequence he enjoys with the capacity and
representation to subscribe this agreement;




3. It is duly inscribed in the Federal Taxpayers Registry with taxpayer
certificate number MES-841123-M11and being current to date in its   income tax
payments and other contributions that have corresponded to it according to the
applicable and current legislation;




4. To be the title holder of 100% (one hundred per cent) of the mining rights
derived from the concessions granted on 3 (three) mining lots described in
detail





1

Transfer of Mining Rights Contract subscribed between Compañía Minera La
Escuadra, S. A. de C. V., on one hand and Corporación Amermin, S. A. de C. V. on
the other on the 21st. August 2009




--------------------------------------------------------------------------------

following and same that have been integrated in the mining project named
“Picacho” (the CONCESSIONS)







Title

Lot

Surface

Location

230.553

Picacho Frac. I

3,813.2627 hectares

Bacoachi, Sonora

Arizpe, Sonora

230,554

Picacho Fracc. II

3.8639 hectares

Bacoachi, Sonora

Arizpe, Sonora

230,555

Picacho Fracc. III

6.3448 hectares

Bacoachi, Sonora

Arizpe, Sonora

.




5. To date the rights and other contributions that have corresponded in order to
maintain the CONCESSIONS current and in good condition have been duly paid, and
furthermore, the remaining obligations required by the Mining Law and its
Ruling, among other applicable and legal dispositions that are imposed upon
title holders of such administrative authorizations have also been complied
with;




6. The  CONCESSIONS are free on any burden, attachment or limitation of
ownership of any kind and that is why it is legally possible to make use of same
as agreed upon, be partially or in whole;




7. The dispositions of the rights derived from the CONCESSIONS under the terms
of this present instrument does not imply non compliance in any way whatsoever
to any commitment acquired previously on the part of the company;




8. The Administration Board of the company has authorized the celebration of
this present contract inasmuch as it is in line with the finality and social
object of said stock company, and;




9. It is the will of its Administration Board to subscribe this present
agreement with the purpose of transferring in favor of the GRANTEE the title
holding of the mining rights derived from the CONCESSIONS heeding in every
instance to the terms and conditions of this instrument.







II.

The GRANTEE¸ through the offices of its legal representative and under oath of
stating the truth, declares, that:




1. It is a Mexican mercantile society, specifically a Stock Company with

Varying Amount of Capital, duly established and operating in accordance with
  the applicable   and current legislation of the United States of Mexico, in
obedience with the prescriptions of articles 10 and 11 of the Mining Law as is
  witnessed in Public Writ number 9,311, granted on the 9th August 1995 before
  testimony of Mr. José R. Miller Hermosillo, Attorney and Notary Public number
2 of the Morelos Judicial District for the State of Chihuahua, instrument that
was duly inscribed in the Public Registry of Property and Commerce of said
judicial district under electronic mercantile folio number 21164*10 and reason
by which





2

Transfer of Mining Rights Contract subscribed between Compañía Minera La
Escuadra, S. A. de C. V., on one hand and Corporación Amermin, S. A. de C. V. on
the other on the 21st. August 2009




--------------------------------------------------------------------------------

it is endowed with the necessary and sufficient personality to intervene in this
present judicial act;




2. His representative enjoys the faculties, powers and the sufficient and
necessary mandates to subscribe this present contract as testimony of it is
given in Public Writ number 22,503, granted on the 12th June 2008 before
testimony of Mrs. Elsa Ordóñez Ordóñez, applicant to the exercise of Notary
Public and ascribed to Public Notary number 28 per license of the Offices Title
Holder, Mr. Felipe Colomo Castro, Attorney, and instrument that was duly
inscribed in the Public Registry of Commerce of said judicial district under
mercantile electronic folio number 21164*10 and same that have not been limited,
restrained, suspended or revoked;




3. To be duly inscribed in the Federal Taxpayers Registry with Fiscal
Identification Certificate CAM-950810-K77, being to date current in their income
tax payments and other contributions that have corresponded in agreement with
the applicable and current fiscal legislation;




4. It is the will of its Administration Board to subscribe this present
agreement with the purpose of being transferred the totality of the rights
derived from the CONCESSIONS heeding in every instance to the terms and
conditions of this instrument







III.

Both PARTIES declare per the offices of their respective legal representatives
and under oath of stating the truth, that they acknowledge the personality each
other bears, in addition to concur to the subscription of this present document
in good faith, free of deceit, error, violence or any other vitiation in their
consent, with the purpose of committing themselves to the following:







CLAUSES




FIRST. OBJECT: In accordance with article 2,029, as with article 2,248 of the
Federal Civil Code of complementary application agreeing with article 23, last
paragraph of the Mining Law, as well as with article 2 of the Code of Commerce,
by virtue of the subscription of this contract the GRANTOR transfer onerously
and definitely in favor of the GRANTEE, free of all burden, attachment or
limitation in ownership of any kind, 100% (one hundred per cent) of the mining
rights derived from the CONCESSIONS receiving in exchange as counterclaim the
certain and determined price described in the following clause.




SECOND. PRICE: As a counterclaim per the described transfer, the GRANTEE obliges
itself to pay in favor of the GRANTOR the amount of $2,661,154.00 M. N. (Two
million  six hundred and sixty one thousand and one hundred and fifty four
Mexican Pesos 00/100), plus the corresponding Added Value tax, that is, an
amount of $399,173.00 M. N. (Three hundred and ninety nine thousand and one
hundred and seventy three Mexican Pesos), for a total amount to be paid of
$3’060,327.00 Mexican Pesos (Three million sixty thousand and three hundred and
twenty seven Mexican





3

Transfer of Mining Rights Contract subscribed between Compañía Minera La
Escuadra, S. A. de C. V., on one hand and Corporación Amermin, S. A. de C. V. on
the other on the 21st. August 2009




--------------------------------------------------------------------------------

Pesos) (the PRICE), heeding in every instance to the terms and conditions agreed
upon in this instrument.




THIRD. MANNER, TIME AND PLACE OF PAYMENT: The GRANTEE delivers in favor of the
GRANTOR in this same act, the totality of the PRICE, reason why this instrument
takes the place of the receipt of payment that is allowed by law regarding such
mercantile operation.




FOURTH. REPARATION IN CASE OF EVICTION: The GRANTOR commits itself to answer
before the GRANTEE for any reparation in case of eviction from the CONCESSIONS.




FIFTH: ADMINISTRATIVE OBLIGATIONS: The GRANTEE expressly commits himself to
maintain the CONCESSIONS current by complying to such an effect with the paper
work and the payment of the corresponding rights in accordance to the general
dispositions and Mexican official standards of the metallurgical and mining
industries agreeing with article 27 of the Mining Law, among others applicable,
its Ruling and other current legislation.




SIXTH: TRANSFER OF RIGHTS FORMALIZATION: PARTIES commit themselves to ratify
before Public Notary or Public broker this present document as soon as possible
with the purpose that same be inscribed for publicity and apposition purposes
before third parties before the Public Registry of Mines, a dependency of the
Secretary of the Economy under the terms of the Mining Law, its Ruling and other
applicable and current legislations.




SEVENTH: EXPENSES: The totality of expenses, fees, rights and other
disbursements that must be specifically paid for the subscription and
ratification of this present contract as well as for the paper work for
inscription in the Public Registry of Mines will be covered by the GRANTEE.




EIGHTH: Against payment of the PRICE, the  GRANTOR commits himself to issue and
deliver as soon as possible a voucher valid for all purpose of fiscal matters as
imposed by the applicable and current fiscal legislations.




NINTH: CONFIDENTIALITY: PARTIES expressly commit themselves to keep in a
confidential manner the totality of past, present and future information related
with this instrument, and extending same obligation when disclosed to any
private person or corporation.




The PARTY recipient of confidential information must limit access to it to its
representatives or employees who, under a justified and reasonable cause, should
request access to such and information. In such cases, PARTIES must extend same
confidentiality obligation to the persons confidential information is disclosed
to.




For purposes of this present clause, the following will not be considered
confidential information: 1. Information legitimately known and obtained by the
recipient PARTY prior to the subscription of this agreement; 2. Information that
is to date or in the future considered as public domain, if and ever such
consideration did not derive from a non compliance by any of the PARTIES to the
stipulation of this clause, or; 3. Information





4

Transfer of Mining Rights Contract subscribed between Compañía Minera La
Escuadra, S. A. de C. V., on one hand and Corporación Amermin, S. A. de C. V. on
the other on the 21st. August 2009




--------------------------------------------------------------------------------

that must be disclosed to per law or an administrative or judicial mandate from
competent authorities, including those of the Stock Exchange.




TENTH: FISCAL OBLIGATION: FISCAL OBLIGATIONS: On being duly registered and
regularized before the Federal Taxpayers Registry, as well as current in their
income tax payments and other contributions that have corresponded to them,
PARTIES agree that each will defray in separate tax payments that correspond to
each individually complying thus to the terms and conditions of this present
instrument and complying to the applicable and current fiscal legislation, and
committing themselves to free their counterpart from any fiscal responsibility
that might be imputed contrary to this clause by competent authorities.




ELEVENTH: TWENTY SEVEN ADDRESSES AND CONTACT TELEPHONES: PARTIES agree that for
anything referring to the execution and compliance of the terms and conditions
of this present instrument, as well as to carry out announcements, notifications
and other communications in relation to same, they state their addresses and
contact telephones to be the following:










GRANTOR

Calle California 5101, Despacho 206

Colonia Haciendas de Santa Fe

Ciudad de Chihuahua

Estado de Chihuahua




Telephone: 614-200-8483

GRANTEE

Calle California 5101, Despacho 206

Colonia Haciendas de Santa Fe

Ciudad de Chihuahua

Estado de Chihuahua




Telephone: 614-200-8483










In case of change of address PARTIES agree in notifying their counterpart of
such a circumstance at least 5 (five) natural days in advance of the date in
which the change of address effectively takes place.




TWELFTH: ANNOUNCEMENTS, NOTIFICATIONS AND COMMUNICATIONS: PARTIES agree that any
announcement, notification or communication necessary to their counterparts know
must be done in writing.




Sending of said documents can be carried out via three means: 1. By ordinary
courier delivered on hand or by certificate mail, both with acknowledgement of
receipt; 2. Via Fax or; 3. By electronic mail. In this last case, sending will
only be considered valid and legally carried out when the reception of the
respective electronic mail is confirmed electronically within three (3) natural
days following the sending expressly stating receipt, by means of a confirming
answering message sent by the recipient.




PARTIES agree likewise that announcements, notifications and communications
carried out in relation to this present instrument will bear their respective
effects on the day of their reception. In case that such message include some
kind of term, this latter will begin to be in effect on the day following
confirmation of reception.





5

Transfer of Mining Rights Contract subscribed between Compañía Minera La
Escuadra, S. A. de C. V., on one hand and Corporación Amermin, S. A. de C. V. on
the other on the 21st. August 2009




--------------------------------------------------------------------------------




THIRTEENTH: CONTACT PERSONS: PARTIES agree that the totality of announcements,
notifications or communications necessary to be carried out between them derived
from the terms and conditions of this present instrument must be addressed
indistinctly to the following persons:










GRANTOR




RAMIRO TREVIZO LEDEZMA

GRANTEE




RAMIROT TREVIZO GONZÁLEZ










In case it is their will to change contact persons, PARTIES agree in notifying
their counterparts of such a circumstance at least five (5) natural days in
advance of the date in which the persons are changed. Not complying to the
obligation herein described will imply that that the announcements,
notifications or communications sent and delivered to the name of the original
addressees of the PARTY carrying the change of address, will bear full legal
effects in favor of the PARTY that was not notified in all opportunity as of the
date of delivery and for as long as the non compliance subsists.







FOURTEENTH: TOTALITY OF THE AGREEMENT:  PARTIES agree and accept expressly that
this present contract, including its respective annexes, contains the totality
of the agreements between them regarding its object and leaving without effect
and canceling as well the totality of agreements, reports, negotiations,
correspondence, commitments and communications carried out previously between
them either in writing or verbally.




FIFTEENTH: APPLICABLE LAW: This present instrument will abide and will be
interpreted in agreement with the Mining Law, its Rulings and the Federal Civil
Code among other applicable and current dispositions in the United States of
Mexico.




SIXTEENTH: JURISDICTION AND COMPETENCE: In the event that there arise any
controversies related with the validity, intention, interpretation, execution or
compliance to this contract, PARTIES expressly agree to submit same before the
competent courts of law of the Morelos Judicial District, State of Chihuahua,
and renouncing as of this moment to any other jurisdiction, competence or
privilege that might correspond to them by reason of their present or future
domiciles or by any other circumstance.




BOTH PARTIES BEING IN THE KNOWLEDGE OF THE FORCE AND LEGAL REACH OF THIS PRESENT
CONTRACT SUBSCRIBE IT BEING TOGETHER IN THE CITY OF CHIHUAHUA, STATE OF
CHIHUAHUA ON THE 21ST AUGUST 2009.

















6

Transfer of Mining Rights Contract subscribed between Compañía Minera La
Escuadra, S. A. de C. V., on one hand and Corporación Amermin, S. A. de C. V. on
the other on the 21st. August 2009




--------------------------------------------------------------------------------





GRANTOR




Signature

COMPAÑÍA MINERA

LA ESCUADRA, S.A. DE C.V.

REPRESENTED IN THIS ACT BY:

RAMIRO TREVIZO LEDEZMA

GRANTEE




Signature

CORPORACIÓN AMERMIN,

S. A. DE C. V.

REPRESENTED IN THIS ACT BY:

RAMIRO TREVIZO GONZÁLEZ













###








































































































7

Transfer of Mining Rights Contract subscribed between Compañía Minera La
Escuadra, S. A. de C. V., on one hand and Corporación Amermin, S. A. de C. V. on
the other on the 21st. August 2009


